Citation Nr: 0335714	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-20 295A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Veteran, K.B., a friend, and, R.M., a care giver 
(April 2003 Board of Veterans' Appeals (Board) Video 
Conference Hearing)
Veteran 
(March 2000 Department of Veterans Affairs (VA) Regional 
Office (RO) Hearing)


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1974 to May 1975.

This matter is before the Board on appeal of rating decisions 
from the Huntington, West Virginia, and Nashville, Tennessee, 
VA ROs.  The Huntington, West Virginia, VA RO currently has 
jurisdiction over the appeal.  The veteran testified, along 
with witnesses, before the undersigned Veterans Law Judge via 
videoconference in April 2003 and accepted such hearing in 
lieu of an in-person Travel Board hearing.  See 38 C.F.R. 
§ 20.700(e) (2003).  He also testified before an RO Hearing 
Officer in March 2000.  Transcripts of those hearings are 
associated with the claims file.


REMAND

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations with respect to the veteran's headache and 
special monthly pension claims.  Moreover, although the RO 
sent the veteran a letter in May 2001 that attempted to 
provide the notice required under 38 U.S.C.A. § 5103(a) 
pertinent to her psychiatric claim, this letter advised the 
veteran that he was to send the requested information and 
evidence within 60 days of the date of the letter.  Although 
the time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has since invalidated the VA regulation to the extent 
that it authorized VA to deny a claim before the expiration 
of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  In light of the fact 
that remand to accomplish additional evidential development 
is warranted, on remand the RO should also take corrective 
action consistent with the VCAA and with precedential court 
decisions.

With respect to the merits of the claims on appeal, the Board 
first notes that the claims file contains records of VA 
treatment dated only through 2001 and it appears that 
additional VA records are available.  Also, the veteran has 
identified receipt of benefits from the Social Security 
Administration (SSA); no records pertinent to such award or 
the medical evidence considered in that determination are 
currently of record.  Thus, remand is warranted to ensure 
that additionally available medical evidence is associated 
with the claims file prior to Board adjudication of the 
veteran's claims.

The veteran claims that she experienced migraine headaches 
during service and continually thereafter and that her 
current migraine headaches are thus related to her active 
service.  No opinion speaking to the etiology of headaches is 
of record.  The Board further notes that the record reflects 
the veteran's discharge from service due to a personality 
disorder.  The veteran has argued that, in fact, she first 
manifested symptoms of a psychiatric disability during 
service, and that post-service psychiatric diagnoses are 
related thereto.  She has also claimed entitlement to service 
connection for PTSD, arguing that, to the extent pre-service 
traumas caused PTSD, an in-service incident wherein she was 
hung over a balcony by her roommate resulted in a worsening 
in the severity of such disorder.  The medical evidence in 
the claims file lacks clarity with respect to the appropriate 
psychiatric diagnosis/diagnoses to which the veteran's 
current manifestations are attributable, and, moreover, 
contains insufficient evidence relevant to the onset or 
etiology of such.

Finally, the veteran claims entitlement to special monthly 
pension, arguing that her psychiatric disability renders her 
frequently suicidal, that she is a potential harm to herself 
and/or others, and that as a result she requires aid and 
attendance and is unable to leave her home alone.  The 
existing record fails to address factors considered in the 
determination as to whether there is a need for aid and 
attendance, particularly whether the veteran's physical or 
mental incapacities require care or assistance on a regular 
basis to protect her from hazards or dangers incident to her 
daily environment, or whether, by reason of any disability, 
she is substantially confined to her household.  Based on the 
above the Board is of the opinion that the available record 
contains insufficient medical evidence to adjudicate these 
claims.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  She should be requested to 
either submit, or to provide the 
appropriate identifying information and 
any necessary release such that VA can 
request, records of pertinent VA and/or 
non-VA treatment potentially probative of 
her claims.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file VA 
clinical and diagnostic test results, or 
evaluation reports, since in or around 
2001.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request her to submit the outstanding 
evidence.

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  All attempts 
to secure these records must be 
documented in the claims files, to 
include any negative response relevant to 
the availability of such records.  If, 
after making reasonable efforts the RO is 
unable to secure the SSA records, the RO 
must notify the veteran of that fact and 
afford her an opportunity to respond and 
to obtain these records.

5.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the correct diagnosis/es and 
etiology of psychiatric disability/ies.  
The claims folder and a copy of this 
remand MUST be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All indicated tests and studies 
should be completed.  The examiner is 
first requested to identify all current 
psychiatric diagnoses, reconciling the 
various diagnoses of record, to the 
extent possible.  The examiner should 
specifically confirm or refute whether 
the veteran meets the diagnostic criteria 
for a diagnosis of PTSD, and, if so, 
identify the stressor to which such 
diagnosis may be attributed.  For each 
existing psychiatric diagnosis the 
examiner is requested to opine whether it 
is more likely, less likely, or, at least 
as likely as not that such had its onset 
during or is otherwise related to the 
veteran's period of active service.  The 
rationale for all opinions should be 
provided.

6.  The RO should schedule the veteran 
for a neurologic examination to determine 
the etiology of her headaches.  The 
claims folder and a copy of this remand 
MUST be made available to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
indicated tests and studies should be 
completed.  The examiner is requested to 
provide an opinion as to whether it is 
more likely, less likely, or, at least as 
likely as not that the veteran's headache 
disability had its onset during or is 
otherwise related to the veteran's period 
of active service.  The rationale for all 
opinions should be provided.

7.  The RO should also arrange for a VA 
aid and attendance/housebound examination 
(VA Form 2680) of the veteran for the 
purpose of determining whether her 
disabilities result in the need for 
regular aid and attendance or render her 
housebound.  The claims folder and a copy 
of this remand MUST be made available to 
the examiner and review of such should be 
reflected in the completed examination 
report.  The examiner should be informed 
that the veteran is currently recognized 
for the following:  residuals of a total 
abdominal hysterectomy with bilateral 
salpingoophorectomy secondary to prolapse 
and adhesions, a back and neck disorder, 
major depressive disorder; a left leg 
disorder, migraine headaches, a hip 
disorder, myofascial pain syndrome, right 
lateral epicondylitis, benign densities 
in the breasts, gastroesophageal reflux 
disease with a hiatal hernia, residuals 
of bladder neck surgery for incontinence, 
asymptomatic gall bladder disease, status 
post cholecystectomy, bilateral plantar 
fasciitis with surgical intervention, 
bilaterally, and a left ureteral stone 
with residual colic.  

The examiner should conduct a thorough 
medical examination, and, based on the 
results of the examination and the 
medical evidence in the claims file, 
provide an opinion as to whether the 
veteran is in need of regular aid and 
attendance based on any single disability 
or combination of disabilities currently 
manifested.  The examiner should include 
an opinion as to whether the veteran is 
able to or limited in her ability to 
attend to her daily needs, and, whether 
she is incapacitated such as to 
potentially be of harm to herself or 
others or to be limited to the confines 
of her home.  The examiner is requested 
to identify the particular disability or 
disabilities causing the stated 
limitations and to provide a discussion 
as to the nature, frequency, duration and 
severity of such resulting limitations.  
If the examiner indicates that any 
additional examinations or testing is 
required in order to provide the 
requested opinions, such examinations 
should be accomplished.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

8.  The RO should undertake any other 
development it determines to be 
indicated.

9.  After all additionally indicated 
development and notice has been 
accomplished, the RO should readjudicate 
the veteran's claims based on a review of 
all evidence of record.  In 
readjudicating the veteran's claim of 
entitlement to special monthly pension, 
the RO should include a consideration of 
the propriety of the schedular rating 
appropriate for each of the veteran's 
recognized disabilities.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

